In an action to recover damages, alleged to have been caused by a conspiracy between respondents to bring about the arrest and conviction of appellant for assault and for meter tampering, and to deprive appellant of electric service, order granting respondents’ motion for judgment, pursuant to rules 112 and 113 of the Rules of Civil Practice, and the judgment entered thereon dismissing appellant’s complaint, unanimously affirmed, with $10 costs and disbursements. Ro opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Rolan, JJ. [See post, p. 931.]